SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

590
KA 15-00658
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

AAMONI ROUSE, DEFENDANT-APPELLANT.


TULLY RINCKEY, PLLC, ROCHESTER (PETER J. PULLANO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Douglas A.
Randall, J.), rendered March 10, 2015. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). Contrary to defendant’s
contention, County Court properly refused to suppress the gun found on
his person. The evidence presented at the suppression hearing
established that a police officer, who was conducting surveillance of
a house known to be the site of recent gang activity, observed one of
the eight men congregated in front of the house with his hand in the
pocket of his shirt holding what appeared to be the handle of a
handgun. In addition, the officer observed the outline of what
appeared to be a gun. The hearing testimony also established that
defendant was recognized as a member of the gang and that the gang was
known to be in a feud with another gang at that time. Five officers
exited a vehicle, and a police officer conducted a pat search of the
man who was observed holding what appeared to be a handgun in his
pocket, but no weapon was found. Another officer then engaged in a
pat search of another man, who was wearing a large coat on a very warm
night and had been standing nearby the man believed to have been
holding the gun in his pocket. When a gun was recovered from the
pocket of that man’s coat, the police conducted pat searches of the
remaining members of the group and recovered three additional guns,
one of which was from the pocket of defendant’s pants. We conclude
that the court properly determined that the police had reasonable
suspicion to stop defendant because there were “ ‘specific and
                                 -2-                           590
                                                         KA 15-00658

articulable facts . . . , along with any logical deductions, [that]
reasonably prompted th[e] intrusion’ ” (People v Brannon, 16 NY3d 596,
602). Furthermore, the court properly determined that the police
officers “had a reasonable basis for fearing for [their] safety and
[were] not required to await the glint of steel” before conducting a
pat search of defendant (People v Bracy, 91 AD3d 1296, 1298, lv denied
20 NY3d 1060 [internal quotation marks omitted]; see People v
Fletcher, 130 AD3d 1063, 1065, affd 27 NY3d 1177; see also People v
Clay, 147 AD3d 1499, 1500).

     We reject defendant’s further contention that the court abused
its discretion in denying his request for youthful offender treatment
based upon alleged mitigating circumstances, and we decline to
exercise our interest of justice jurisdiction to adjudicate him a
youthful offender (see People v Quinones, 140 AD3d 1693, 1693-1694, lv
denied 28 NY3d 935). The sentence is not unduly harsh or severe.




Entered:   April 28, 2017                      Frances E. Cafarell
                                               Clerk of the Court